Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 1-17 are pending in this Office Action.

Priority
2.	The examiner acknowledges that this application claims the benefit of U.S. Provisional Application No. 62/874,136 filed on July 15, 2019, the contents of which are hereby incorporated by reference. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/15/2020 and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 6-12, and 15-17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 9,571,570 issued to Mutnuru (Applicant IDS).
As per claim 1, Mutnuru teaches a method for load balancing using a rendezvous hashing load balancer (Mutnuru: Col. 2, ll. (30-31) – rendezvous hashing, each client (e.g., a load balancing server) may compute hash values), the method comprising: generating a lookup table, the lookup table having cells that define a row and a column (Mutnuru: Fig. 6c – lookup table defining row and column), wherein each of the row of the lookup table corresponds to an index, and each of the column corresponding to an identifier of a resource of a plurality of resources towards which the load balancer provides access (Mutnuru: Fig. 6c – defining index value and each column representing virtual resource ID; Col. 9, ll. (13-14) – also teaches the virtual ID information may include a virtual ID hash table that associates an index number with a virtual ID); generating, for each of the cells, a first hash result based on an index of the each of the cells, and a corresponding resource identifier, each of the corresponding resource identifier associated with a unique resource of the plurality of resources (Mutnuru: Fig. 6c, Col. 14, ll. (15-22) – as shown in FIG. 6C, load balancing server 220 may store a virtual ID hash table that associates index values and the virtual IDs for backend servers 210-1 to 210-3. Load balancing server 220 may also store a hash function h used to calculate hash values Z. As shown in FIG. 6C, load balancing server 220 may calculate a hash value, for each virtual ID (VID), based on the virtual ID and the URL for the webpage); sorting the column of the lookup table for each of the row, based on the first hash result; and storing the sorted lookup table in a memory of the load balancer (Mutnuru: Col. 9, ll. (13-21) – the virtual ID information may include a virtual ID hash table that associates an index number with a virtual ID and may be organized based on which backend servers 210 are associated with the virtual IDs).
	As per claim 2, Mutnuru teaches the method of claim 1, further comprising: receiving, at the load balancer, a request from a client device to access a resource; generating a second hash result based on the request; performing a lookup of the generated second hash result on the stored lookup table to determine which of the plurality of resources to provide; and providing access for the client device request to a specific resource from the plurality of resources based on the result of the performed lookup (Mutnuru: Col. 3, ll. (47-59) – assume each of load balancing servers A-C stores the same hash function and information identifying the same virtual IDs for backend servers A-C. Accordingly, each load balancing server may calculate the same hash values for the requested object 0, and each load balancing server may identify a virtual ID associated with the maximum hash value as discussed with respect to FIG. 1A. Likewise, each load balancing server A-C may independently select the same backend server (e.g., backend server C that stores object 0) from which to retrieve the object. One of the load balancing servers A-C may retrieve the object from the selected backend server and send the object to a device that requested the object).
	As per claim 3, Mutnuru teaches the method of claim 2, wherein the second hash result is further generated based on one of a content identifier, a MAC address, an IP address, or a block (Mutnuru: Col. 14, ll. (16-17) – a virtual ID hash table that associates index values and the virtual IDs (content identifier) for backend servers).
	As per claim 6, Mutnuru teaches the method of claim 1, wherein the resource identifier is one of a name from a namespace, a network address, or a MAC address (Mutnuru: Col. 9, ll. (59-60) – load balancing server may select a subset of virtual IDs for which to determine hash values).	
	As per claim 7, Mutnuru teaches the method of claim 1, wherein the column includes a plurality of columns corresponding to the identifier that includes a plurality of identifiers, and a single resource of the plurality of resources corresponding to the plurality of columns (Mutnuru: Fig. 6c – defines plurality of identifiers and a single resource of the plurality of resources corresponding to the plurality of columns).
	As per claim 8, Mutnuru teaches the method of claim 1, wherein the resource of the plurality of resources includes one of a network accessible storage device, a web cache, a data repository, a web server, or a content delivery network component (Mutnuru: Col. 4, ll. (12-13) – backend server may include a cache server, a database server, a memory controller).
	As per claim 9, the claim resembles claim 1 and is rejected under the same rationale while Mutnuru teaches a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (Mutnuru: Col. 5, ll. (56-60) – a computer-readable medium is defined herein as a non-transitory memory device. A memory device includes memory space within a single physical storage device or memory space spread across multiple physical storage devices).
(Mutnuru: Col. 5, ll. (13-19) – an application-specific integrated circuit (ASIC), etc.) that interprets and/or executes instructions. Memory may include a random access memory (RAM), a read only memory (ROM), and/or another type of dynamic or static storage device (e.g., a flash memory, a magnetic memory, an optical memory, etc.) that stores information and/or instructions for use by processor).
	As per claim 11, the claim resembles claim 2 and is rejected under the same rationale. 
	As per claim 12, the claim resembles claim 3 and is rejected under the same rationale. 
	As per claim 15, the claim resembles claim 6 and is rejected under the same rationale. 
	As per claim 16, the claim resembles claim 7 and is rejected under the same rationale. 
	As per claim 17, the claim resembles claim 8 and is rejected under the same rationale. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,571,570 issued to Mutnuru (Applicant IDS) in view of US 2017/0013508 issued to Pallas.	

Pallas however explicitly teaches determining whether a first resource in the sorted lookup table is available for executing the client request; and Page 11 of 20QWLT P1537 providing access for the client device request to a second resource from the sorted lookup table, upon determining that the first resource is unavailable for executing the client request (Pallas: claim 17 – in response to determining that the at least one preferred endpoint selected is not available, selecting an endpoint from the plurality of potential endpoints having a second largest hash value as the at least one preferred endpoint; Pallas: ¶ 0043 – also teaches the IP address for each of the potential tunnel endpoints can be hashed with the first flow identifier in order to determine a preferred tunnel endpoint. For instance, if there are five different potential tunnel endpoints, the hash function can be performed five separate times for each flow identifier. Thus, each flow identifier can be assigned to a particular endpoint as the preferred endpoint for that flow. In some instances, more than one flow can be assigned to the same preferred endpoint).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mutnuru in view of Pallas to determine whether a first resource in the sorted lookup table is available for executing the client request; and Page 11 of 20QWLT P1537 providing access for the client device request to a second resource from the sorted lookup table, upon determining that the first resource is unavailable for executing the client request. One would be motivated to do so as in response to determining that the at least one preferred endpoint selected is not available, selecting an endpoint from the plurality of potential endpoints having a second largest hash value as the at least one preferred endpoint. Also, the IP address for each of the potential tunnel endpoints can be hashed with the first flow identifier in order to determine a preferred tunnel endpoint. For instance, if there are five different potential tunnel endpoints, the hash function can be performed five separate times for each flow identifier. Thus, each flow identifier can be (Pallas: claim 17, ¶ 0043).
As per claim 5, Mutnuru teaches the method of claim 2 however does not explicitly teach wherein: the first hash result is generated using a first hash function; the second hash result is generated using a second hash function; and the first hash function and the second hash function correspond to a size of the lookup table.
Pallas however explicitly teaches the first hash result is generated using a first hash function; the second hash result is generated using a second hash function; and the first hash function and the second hash function correspond to a size of the lookup table (Pallas: ¶ 0035 – AP 112 can use Rendezvous hashing, i.e. highest random weight hashing, and select the network device 110 that results in the largest hash value. By using a Rendezvous hashing algorithm, AP 112A can efficiently distribute the traffic from its associated devices (only one shown) among all available network devices 110. Rendezvous hashing can yield a distribution that is substantially similar among network devices 110, thus resulting in effective load-balancing).
	As per claim 13, the claim resembles claim 4 and is rejected under the same rationale. 
	As per claim 14, the claim resembles claim 5 and is rejected under the same rationale. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure that is directed to a lookup circuit evaluates hash functions that map keys to addresses in lookup tables. The circuit includes multiple hash function sub-circuits, each of which applies a respective hash function to an input key, producing a hash value (US 2015/0169467A1). 
	Also, examples relate to dynamic allocation of hash table resources. In one example, a computing 
device may: receive, from a particular lookup function of a plurality of lookup functions, a lookup request; identify, based on the particular lookup function, a logical hash table that corresponds to the particular lookup function, the logical hash table mapping to at least one physical hash table resource; obtain, from one of the (US 2018/0375772A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458